Case 4:20-mj-00371-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 1 of 15

 

AO 106 (Rev. 06/09) Application for a Search Warrant Ter ;
Hoe, Wh TY
UNITED STATES DISTRICT COURT = gy, .
for the Mar ¥ 2020
Northern District of Oklahoma U.S bist Ric Tt, Clerk
In the Matter of the Search of ) a
Ogee ree } case No. JOINT ST EET
Blue ZTE Cell Phone IMEI # )
866728045898532 ,

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment “A”

located inthe Northern District of Oklahoma, there is now concealed (identify the person or describe the property to be seized):

 

See Attachment “B”

The basis for the search under Fed. R. Crim. P, 41(c) is (check one or more):
M evidence of a crime;

MM contraband, fruits of crime, or other items illegally possessed;
O property designed for use, intended for use, or used in committing a crime;
O a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 846 Drugs Conspiracy
21 U.S.C. § 841(a)(1) Possession With Intent to Distribute Methamphetamine

The application is based on these facts:
See Affidavit of TFO William Mackenzie, DEA, attached hereto.

Continued on the attached sheet.

O Delayed notice of ____—_ days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

widen LAA

“Applicant ' s signature
TFO William MackenZie, DEA

ly phen Or Printed name and title

Sworn to before me and-signed-in-my presence.

Date: lo-an- tO ous Sere

Judge 's Gignature
City and state: Tulsa, OK U.S. Magistrate Jodi F. Jayne

 

Printed name and title

RMR/tc
Case 4:20-mj-00371-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 2 of 15

AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41 FORA
WARRANT TO SEARCH AND SEIZE

William R. Mackenzie, being duly sworn under oath, states as follows:

l, I make this affidavit in support of an application under Rule 41 of the
Federal Rules of Criminal Procedure for a search warrant authorizing the examination of
property—electronic devices (Attachment A)}—which are currently in law enforcement
possession, and the extraction from that property of electronically stored information
described in Attachment B.

2. I have been deputized as a Task Force Officer with the Drug Enforcement
Administration (DEA) and I am presently assigned to the Tulsa, Oklahoma office. I am
also a police officer for the Tulsa Police Department and have been so for over nineteen
years. I have a Bachelor’s Degree in Criminal Justice from East Central University.
Since becoming a Narcotics Detective with the Tulsa Police Department, I have
participated in wire and physical surveillance, surveillance of undercover transactions,
the introduction of undercover agents, the execution of search warrants, debriefings of
informants and reviews of taped conversations and drug records. Through my training,
education and experience, I have become familiar with the manner in which illegal drugs
are transported, stored, and distributed and the methods of payment for such drugs. 1
have been the primary investigator in more than five complex conspiracy cases
prosecuted within the federal justice system.

3. I have trained other narcotic detectives within the Tulsa Police

Department’s Special Investigations Division. I have completed the Oklahoma State
Case 4:20-mj-00371-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 3 of 15

Bureau of Investigations Clandestine Laboratory Basic Safety Certification and
Clandestine Laboratory Site Safety Officer courses presented by Network Environmental
Systems. I have completed the Drug Enforcement Administration Basic Narcotics
Investigator School. I have completed an Advanced Undercover Narcotics School. I have
completed a Southwest Border Intelligence school and an Outlaw Motorcycle Gang
school presented by the Association of Oklahoma Narcotic Enforcers. I have completed a
Complex Conspiracies school presented by the Midwest Counterdrug Training Center. I
have completed a Communication Exploitation Training presented by the Drug
Enforcement Administration Special Operations Division. I have received formal
training in narcotics investigations from the Tulsa Police Academy, as well as informal
training received from more experienced officers.

4, I have participated in over 500 drug related criminal investigations. I have
authored federal Title III affidavits and both state and federal search warrants. I have
participated in several Title III investigations, purchased narcotics in an undercover
capacity on numerous occasions, and executed controlled deliveries of narcotics. I have
interviewed hundreds of defendants involved in the use, manufacture, transportation, and
illegal sale of controlled dangerous substances. During the course of these interviews, I
have inquired and learned how individuals involved in drug distribution schemes and
networks use and disperse the illegal proceeds generated from the illegal sale of
controlled dangerous substances, including but not limited to chemicals commonly

utilized in the illegal manufacture of methamphetamine.
Case 4:20-mj-00371-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 4 of 15

2

Based on my training, education, and experience, I have become familiar

with the manner in which drug traffickers coordinate illegal activity, conduct illegal

activity, and the communication methods used to conduct illegal activity. I have learned

the following:

a.

Drug distributors/traffickers commonly maintain books, records, receipts,
notes, ledgers, and other documents/papers both electronically and in paper
form, which relate to the transportation, ordering, sale, and distribution of
controlled substances, even though such documents may be in code and/or
identify customers/sources/co-conspirators through monikers/nicknames.
Documentation such as this oftentimes results because drug
distributors/traffickers commonly “front” drugs (provide controlled
substances on consignment) to their clients and must account for these
transactions in order to collect outstanding drug debts.

Drug distributors/traffickers commonly maintain addresses or telephone
numbers in notebooks, papers, cellular phones, computers and electronic
storage media which reflect names, address, and/or telephone numbers for
their associates in the drug distribution/trafficking organization, even if said
items may be in code, and such traffickers send and receive items listed in
this affidavit by mail and other common carriers.

Drug users, distributors and traffickers frequently take, or cause to be taken
photographs or videotapes of themselves, their associates, their
property/assets, and their product, and these individuals usually maintain
these photographs or recordings/videos in the residences under their
control. These photographs and videos are also often found in the
individual’s cellular telephone, computers and other electronic storage
media.

I have participated in numerous searches of cellular telephones found to be
in the possession of drug users/dealers/traffickers where text messages were
discovered discussing topics such as quantities, prices and the quality of
controlled dangerous substances, as well as dates, times and locations for
drug transactions are discussed. Almost always, these communications are
in coded drug talk/jargon and require review by peace officers experienced
in deciphering such communications.

In my experience in searching cellular telephones possessed by known drug
users/distributors/traffickers, photos and/or videos have been discovered
_ Case 4:20-mj-00371-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 5 of 15

which evidence the use and distribution of controlled dangerous substances
and the proceeds intended for or derived therefrom. Commonly said
evidence depicts pictures/videos of drugs for evidencing the respective
drugs quality, condition or quantity. Moreover, users will commonly
document episodes of drug use in social settings. Additionally, drug
distributors will take pictures (“trophy” pictures) or otherwise capture
digital recordings for the purpose of memorializing their
credibility/capability as a drug dealer and accomplishments (acquisition of
assets/large amounts of U.S. currency) relating thereto.

f. In all phases of drug distribution, the utilization of cellular telephones is
essential. Drug users/dealers/traffickers use cellular telephones to place
calls, as well as communicate by SMS text messaging. As drug dealing
necessarily entails constant communications with accomplices, co-
conspirators, clients, and sources, these communications virtually always
take place by voice calls and text messaging over cellular telephones.

g. Cellular telephones are almost always used by drug distributors as a way to
communicate. They will communicate by verbal conversations, digital text
messaging, and/or sending photographs to one another. To avoid detection,
drug distributors will often times speak in coded language or through use of
vague messages. Sometimes the cellular telephone numbers they use are
listed in different individuals’ name or they will frequently change phone
numbers. Drug distributors will often “drop” or switch cellular phones to
avoid detection by law enforcement. This will result in the accumulation of
several different cellular phones.

BACKGROUND INFORMATION
6. Cellular telephones are often used to facilitate offenses and allow criminals
to maintain communication with each other before, during and after the commission of
offenses. I am aware that cellular telephones have the capacity to store a vast amount of
information, including but not limited to: telephone numbers, voice messages, text
messages, e-mail, photographs, videos, address books, records, phone call histories,

contact and other information. This information may be contained on the actual cellular
Case 4:20-mj-00371-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 6 of 15

telephone. This data and information is oftentimes also maintained by the various service
providers on separate equipment.

7. As such, I am seeking court authority to search individual cell phones
described herein as well as court orders directing specific service providers to provide
additional information and potentially stored wired and electronic information. This
affidavit is made in support of requests to the court for warrants and/or orders to inspect,
review and retrieve various information including but not limited to cell tower
information, records, stored wired and electronic communications, photographic images
and other information more further described herein relating to cellular telephones
believed to have been used in the commission of various federal offenses.

8. The request for issuance of a search warrant is made for the seizure of
physical evidence regarding federal criminal offenses, any and all information and or data
stored in the referenced cellular telephone, to include but not be limited to: the telephone
number of the referenced cellular telephone(s), direct connect push-to-talk number of the
referenced cellular telephone(s), telephone numbers calling the referenced telephone(s),
calls made, received and missed, telephone numbers called by the referenced
telephone(s), address and phone books stored within the referenced cellular telephone(s),
and any text messages sent, received, saved and found in the referenced telephone(s),
voice mails made, received, and saved, calendars, stored photos and digital records, web

site visits history, as well as all other stored electronic data and information. (See

Attachments A and B).
Case 4:20-mj-00371-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 7 of 15

9. Service providers maintain additional information including electronic
records that detail the "cell towers" or "cell sites" accessed by the aforementioned cellular
telephones when the devices were used to receive calls, make calls, send text messages,
etc. This information will provide data and evidence of the physical movement of the
devices and/or their users. :

10. Information contained in this Affidavit is based upon my personal
knowledge and also from discussions I have had with other law enforcement officers who
have investigated these offenses. I have not included each and every fact I know
concerning this investigation. However, I have set forth the facts that I believe are
essential to establish the necessary foundation and probable cause to support the Search
Warrant.

CASE BACKGROUND

11. On October 14, 2020, the Tulsa Police Department's Special Investigations
Division (TPD/SID) Narcotics Unit and members of the Drug Enforcement
Administration (DEA) Tulsa Resident Office (TRO) executed search warrants in the
Tulsa area at three separate residences (4702 S. 91st East Avenue, Tulsa, Oklahoma,
3514 East 32 Street North, Tulsa, Oklahoma and 3210 South 116th East Avenue, Tulsa,
Oklahoma), Pedro Santiago Cabrera and Rolando Rena Reyes were located and detained
at 4702 South 91st East Avenue in Tulsa, Oklahoma. Two other individuals were present,
but were interviewed and released with their personal property.

12, An active methamphetamine conversion lab was present at the residence

located at 3514 East 32nd Street North in Tulsa, Oklahoma. Investigators discovered
_ Case 4:20-mj-00371-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 8 of 15

approximately 25 pounds of crystal methamphetamine and approximately 25 gallons
totaling 200 pounds of liquid contained in five-gallon buckets of paint and Rubbermaid
containers. The liquid within these containers and the crystal substance located in the
residence field-tested positive for methamphetamine.

13. | While at 4702 S. 91st East Avenue, investigators advised Pedro Santiago
Cabrera of his Miranda Rights. After Cabrera waved his Miranda Rights, Cabrera stated
that he frequents the residence at 3514 East 32"! Street North, Tulsa, Oklahoma to
convert liquid methamphetamine to crystal methamphetamine. Cabrera stated he was at
the residence as recently as a week ago.

14. While at 4702 S. 91st East Avenue, investigators advised Rolando Rena
Reyes of his Miranda Rights. After Rene Reyes waived his Miranda Rights, he stated
that he has seen methamphetamine inside the house, but he is not involved in converting
the liquid methamphetamine into the crystal methamphetamine. Rene Reyes stated he is
being paid to clean the equipment used to convert the liquid methamphetamine into the
crystal methamphetamine once the process has been completed. Rena Reyes stated he
had been to 3514 East 32nd Street North, Tulsa, Oklahoma as recent as yesterday
(October 13, 2020).

15. While searching the residence at 4702 S. 91st E. Avenue investigators
located at black Samsung phone (IMEI # 354142110521996) in the southeast bedroom,
believed to be Cabrera’s, and a blue and black ZTE cell phone (IMEI #

866728045898532) located in the kitchen of the residence that investigators believe

belongs to Reyes.
Case 4:20-mj-00371-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 9 of 15

CELLULAR TELEPHONES & ELECTRONIC DEVICES

 

During a search of 4702 S. 91st E. Avenue investigators located at black Samsung
phone (IMEI # 354142110521996) in the southeast bedroom and a blue and black ZTE
cell phone (IMEI # 866728045898532) in the kitchen of the residence. The
aforementioned cellular phones are currently in the custody of the Tulsa Police
Department, in the Northern District of Oklahoma. The cellular phones are identified as:

a. Samsung phone in an Otter Box case black in color, IMEI #

354142110521996

b. Blue ZTE Cellular telephone IMEI # 866728045898532

The applied-for warrant would authorize the forensic examination of the
aforementioned devices for the purpose of identifying electronically stored data
particularly described in Attachment B.

Based on the above information, I believe there is probable cause to believe that
the phones described herein were used to communicate during and after and to facilitate
the commission of drug trafficking activity, in violation of Title 21, United States Code,
Section 846 (Conspiracy) and Title 21, United States Code, Section 841(a)(1) (Possession
with intent to distribute and distribution of Methamphetamine). Therefore, I respectfully
request a warrant and/or the appropriate Orders be issued for the search of the cellular

phone and phone records associated with the above referenced phone.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

 

16. Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have been
Case 4:20-mj-00371-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 10 of 15

viewed via the Internet are typically stored for some period of time on the device. This
information can sometimes be recovered with forensics tools.

17. There is probable cause to believe that things that were once stored on the
device may still be stored there, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that smartphone
files or remnants of such files can be recovered months or even years after
they have been downloaded onto a storage medium, deleted, or viewed via
the Internet. Electronic files downloaded to a storage medium can be stored
for years at little or no cost. Even when files have been deleted, they can be
recovered months or years later using forensic tools. This is so because
when a person “deletes” a file on a smartphone, the data contained in the
file does not actually disappear; rather, that data remains on the storage
medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free
space or slack space—that is, in space on the storage medium that is not
currently being used by an active file—for long periods of time before they
are overwritten. In addition, the smartphone may retain a log or record of
deleted data in a “swap” or “recovery” file.

c. Wholly apart from user-generated files, electronic storage media may
contain electronic evidence of how a device has been used, what it has been
used for, and who has used it. To give a few examples, this forensic
evidence can take the form of operating system configurations, artifacts
from operating system or application operation, file system data structures,
and virtual memory “swap” or paging files. Device users typically do not
erase or delete this evidence, because special software is typically required
for that task. However, it is technically possible to delete this information.

d. Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or “cache.”

18. Forensic evidence. As further described in Attachment B, this application
seeks permission to locate not only electronically stored information that might

serve as direct evidence of the crimes described on the warrant, but also forensic
Case 4:20-mj-00371-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 11 of 15

evidence that establishes how the devices were used, the purpose of their use, who
used it, and when. There is probable cause to believe that this forensic electronic
evidence might be on the devices because:

a. Data on the storage medium can provide evidence of a file that was once on
the storage medium but has since been deleted or edited, or of a deleted
portion of a file (such as a paragraph that has been deleted from a word
processing file), Virtual memory paging systems can leave traces of
information on the storage medium that show what tasks and processes
were recently active. Web browsers, e-mail programs, and chat programs
store configuration information on the storage medium that can reveal
information such as online nicknames and passwords. Operating systems
can record additional information, such as the attachment of peripherals, the
attachment of USB flash storage devices or other external storage media,
and the times the computer was in use. Device file systems can record
information about the dates files were created and the sequence in which
they were created.

b. Forensic evidence on a device can also indicate who has used or controlled
the device. This “user attribution” evidence is analogous to the search for
“indicia of occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works
may, after examining this forensic evidence in its proper context, be able to
draw conclusions about how electronic devices were used, the purpose of
their use, who used them, and when.

d. The process of identifying the exact electronically stored information on a
storage medium is a dynamic process. Whether data stored on a device is
evidence may depend on other information stored on the computer and the
application of knowledge about how a device behaves. Therefore,

contextual information necessary to understand other evidence also falls
within the scope of the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its
use, who used it, and when, sometimes it is necessary to establish that a
particular thing is, or is not, present on a storage medium.

i I know that when an individual uses an electronic device as a
communication device or a device to obtain information from the Internet
related to a criminal act, the individual’s electronic device will generally
Case 4:20-mj-00371-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 12 of 15

serve both as an instrumentality for committing the crime, and also as a
storage medium for evidence of the crime. The electronic device is an
instrumentality of the crime because it is used as a means of committing the
criminal offense. The electronic device is also likely to be a storage
medium for evidence of crime. From my training and experience, I believe
that an electronic device used to commit a crime of this type may contain:
data that is evidence of how the electronic device was used; data that was
sent or received; and other records that indicate the nature of the offense.
19. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the
device consistent with the warrant. The examination may require authorities to
employ techniques, including but not limited to computer-assisted scans of the
entire medium, that might expose many parts of the device to human inspection in
order to determine whether it is evidence described by the warrant.
20. Manner of execution. Because this warrant seeks only permission to
examine a device already in law enforcement’s possession, the execution of this
warrant does not involve the physical intrusion onto a premises. Consequently, I
submit there is reasonable cause for the Court to authorize execution of the

warrant at any time in the day or night.

Respectfully submitted,

  
      

William Mackenzie

wor Task Force Officer DEA
Of

. a
Subscribed and sworn befere-me on this yp day of October 2020.

Jodi F. 7 wt

United States Magistrate
Northern District of Oklahoma

 
_Case 4:20-mj-00371-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 13 of 15

ATTACHMENT A

Ls Black Samsung Cell Phone IMEI # 354142110521996
a Blue ZTE Cell Phone IMEI # 866728045898532

 
Case 4:20-mj-00371-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 14 of 15

ATTACHMENT B

1; All records on the Devices described in Attachment A that relate to violations of
Title 21, United States Code, Section 846 (Conspiracy) and Title 21, United States Code,
Section 841(a)(1) (Possession with intent to distribute and distribution of
Methamphetamine),

a. records relating to communication with others as to the criminal offense
above; including incoming and outgoing voice messages; text messages; multimedia
messages; applications that serve to allow parties to communicate; all call logs;
secondary phone number accounts, including those derived from Skype, Line 2, Google
Voice, and other applications that can assign roaming phone numbers; and other Internet-
based communication media;

b. records relating to documentation or memorialization of the criminal
offense above, including voice memos, photographs, videos, and other audio and video
media, and all ExIF information and metadata attached thereto including device
information, geotagging information, and information of the relevant dates to the media;

C. records relating to the planning and execution of the criminal offense
above, including Internet activity, including firewall logs, caches, browser history, and
cookies, “bookmarked” or “favorite” web pages, search terms that the user entered into
any Internet search engine, records of user-typed web addresses, account information,
settings, and saved usage information;

d. application data relating to the criminal offense above;
e. lists of customers and related identifying information;

f. types, amounts, and prices of drug trafficked as well as dates, places, and
amounts of specific transactions; and

g. any information related to sources of drugs (including names, addresses,
phone numbers, or any other identifying information);

2. Evidence of user attribution showing who used or owned the devices at the time
the things described in this warrant were created, edited, or deleted, such as logs, phone
books, saved usernames and passwords, documents, and browsing history;

a. All records and information related to the geolocation of the devices at a specific
point in time;
Case 4:20-mj-00371-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 15 of 15

4, All records and information related to the coordination, agreement, collaboration,
and concerted effort of and with others to violate the statutes listed in Paragraph | of this
Attachment.

As used above, the terms “records” and “information” include all of the foregoing
items of evidence in whatever form and by whatever means they may have been created
or stored, including any form of computer or electronic storage (such as flash memory or
other media that can store data) and any photographic form.
